The opinion of the court was delivered by
MUIR, Jr., J.A.D.
This is an appeal by the taxing district and a cross-appeal by the taxpayer from a judgment of the Tax Court based on an opinion reported at 8 N.J.Tax 520 (Tax Ct.1986). The taxing district appeals that portion of the judgment which reduced the 1983 added assessment. The taxpayer cross-appeals from that portion of the judgment which set the 1984 assessment.
We affirm for essentially those reasons set forth in Judge Lasser’s reported opinion. We conclude Judge Lasser properly applied appropriate principles of law and that his findings and conclusions are supported by substantial credible evidence. Close v. Kordulak Bros., 44 N.J. 589, 599, 210 A.2d 753 (1965). Moreover, we find to be clearly without merit taxpayer’s con*652tention that Judge Lasser’s decision violates the New Jersey Constitution requirement that all property be assessed according to the same standard of value. Art. VIII, § 1, ¶ 1(a).
Affirmed.